ACCEPTED
                                                                                14-14-00825-CV
                                                                FOURTEENTH COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                            7/7/2015 1:19:45 PM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK


                                           NO. 14-14-00825-CV

                                                      FILED IN
                                               14th COURT OF APPEALS
                 IN THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
          FOURTEENTH SUPREME JUDICIAL DISTRICT OF   TEXAS,
                                                7/7/2015 1:19:45 PM
                          HOUSTON, TEXAS       CHRISTOPHER     A. PRINE
                                                        Clerk



    INWOOD FOREST COMMUNITY IMPROVEMENT ASSOCIATION,
                        Appellant

                                                   v.

                                           ELIO ARCE, ET AL.
                                               Appellees

                       On interlocutory appeal from the
             165th Judicial District Court of Harris County, Texas
    ______________________________________________________________

               APPELLANT’S MOTION FOR EXTENSION
           OF TIME TO FILE REPLY BRIEF ON THE MERITS
    ______________________________________________________________

HOOVER SLOVACEK LLP
Dylan B. Russell
State Bar No. 24041839
russell@hooverslovacek.com
Galleria Tower II
5051 Westheimer, Suite 1200
Houston, Texas 77056
Telephone: (713) 977-8686
Facsimile: (713) 977-5395
ATTORNEYS FOR APPELLANT




171327-00331 DBR 7/7/2015 00979216.WPD 1
         INWOOD FOREST COMMUNITY IMPROVEMENT ASSOCIATION,

Appellant, in the above-styled and numbered cause, file this Appellant’s Motion for

Extension of Time to File Reply Brief on the Merits and requests that the Court enter

an order extending the time for the filing of its Reply Brief with the Court through,

and including, July 17, 2015, and in support thereof would respectfully show the

following:

         1.       This is Appellant’s first request for an extension of time—for one

additional week—to file its Reply Brief. This motion is not sought for delay only but

so that justice may be done.

         2.        Furthermore, Mr. Russell, counsel for Appellant and chief brief-writer,

needs additional time to prepare the Reply Brief in light of being chief brief-writer in

Cause No. 15-20213; Evanston Insurance Company vs. Lapolla Industries, Inc.; in the

U.S. Court of Appeals for the 5th Circuit, which said brief is also currently due on July

13, 2015.

                               CERTIFICATE OF CONFERENCE

         Counsel for Appellant has contacted counsel for Appellees regarding this

motion, and Appellees’ counsel, has indicated that they are not opposed to this Motion

for Extension.

         WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully prays

that the Court grant its Motion for Extension of Time to File Reply Brief and extend



171327-00331 DBR 7/7/2015 00979216.WPD 1      -2-
the time for it to file Appellant’s Reply Brief on the Merits through, and including,

July 17, 2015.



                                            Respectfully submitted,

                                            HOOVER SLOVACEK LLP

                                            By: /s/ Dylan B. Russell
                                                   DYLAN B. RUSSELL
                                                   State Bar No. 24041839
                                                   Galleria Tower II
                                                   5051 Westheimer, Suite 1200
                                                   Houston, Texas 77056
                                                   Telephone: 713-977-8686
                                                   Facsimile: 713-977-5395
                                                   russell@hooverslovacek.com

                                            ATTORNEYS FOR APPELLANT,
                                            INWOOD FOREST COMMUNITY
                                            IMPROVEMENT ASSOCIATION


                                    CERTIFICATE OF SERVICE

       I hereby certify that on this, the 7th day of July, 2015, a true and correct copy
of the foregoing document was served in accordance with the Rules to all counsel of
record and/or pro se parties, if any.

                                            /s/ Dylan B. Russell
                                            Dylan B. Russell




171327-00331 DBR 7/7/2015 00979216.WPD 1      -3-